Exhibit 10.2

Execution Copy

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is by and between HealthTronics,
Inc., a Georgia corporation (“Employer”), and Robert A. Yonke, an individual
(“Employee”), and is entered into and shall be effective on April 17, 2008 (the
“Effective Date”).

Preliminary Statements

Employee desires to be employed by Employer upon the terms and conditions stated
herein, and Employer desires to employ Employee provided that, in so doing, it
can protect its confidential information, business, accounts, patronage and
goodwill.

Employer and Employee have specifically determined that the terms of this
Agreement are fair and reasonable.

Statement of Agreement

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, and for other good, valuable and binding consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound hereby, agree as follows:

ARTICLE I

Term; Termination; Prior Agreements

Section 1.1 Term. Employer hereby hires Employee and Employee accepts such
employment for an initial term of three years commencing on the Effective Date.

Section 1.2 Termination Upon Expiration. The term of this Agreement shall
automatically renew for successive one year periods immediately following the
expiration of the initial three year term and each successive one-year term
thereafter. Either Employee or Employer may provide the other party with written
notice of non-renewal not less than ninety days prior to the expiration of the
then current term, and, as long as neither Employee nor Employer terminates or
gives notice of termination of this Agreement pursuant to the other terms and
provisions contained herein, then this Agreement shall terminate automatically
upon the expiration of the term during which notice of non-renewal is properly
given pursuant to this Section. Neither the provision of written notice of
non-renewal, nor the termination upon expiration of this Agreement following
delivery of written notice of non-renewal, shall itself be deemed a termination
of this Agreement by any party pursuant to any other Section of this Agreement.

Section 1.3 Termination Upon Death or Permanent Disability. This Agreement shall
be automatically terminated on the death of Employee or on the permanent
disability of Employee if Employee is no longer able to perform in all material
respects the usual and customary duties of Employee’s employment hereunder. For
purposes hereof, any condition which in reasonable likelihood is expected to
impair Employee’s ability to materially perform Employee’s duties hereunder for
a period of three months or more shall be considered to be permanent.



--------------------------------------------------------------------------------

Section 1.4 Termination for Cause. Employer may terminate this Agreement “for
cause” if:

(a) In connection with the business of Employer, Employee is convicted of an
offense constituting a felony or involving moral turpitude;

(b) Employee (i) (A) violates any written policy of Employer, (B) violates any
provision of this Agreement, (C) fails to follow reasonable instructions or
directions from the Chief Executive Officer of Employer (the “Chief Executive
Officer”), or any other person authorized by the Chief Executive Officer of
Employer to instruct or supervise Employee (“Authorized Designee”), or (D) fails
to use good-faith efforts to perform the services required pursuant to this
Agreement; and (ii) fails to cure such violation or failure within fifteen days
after receiving written notice thereof; or

(c) Employee does not relocate to Austin, Texas on or before the first
anniversary of the Effective Date.

Section 1.5 Termination for Good Reason. Employee is entitled to terminate this
Agreement for “good reason,” with thirty days prior written notice, upon any of
the following occurrences:

(a) Within two months following any Change of Control, Employee may terminate
this Agreement, for any or no reason, provided that notice of termination cannot
be given prior to the consummation of the Change of Control;

(b) Employee may terminate this Agreement if Employer relocates its principal
executive offices outside of the Austin, Texas or Arlington, Texas metropolitan
areas and requires the Employee move to a city other than Austin, Texas or
Arlington, Texas;

(c) Employee may terminate this Agreement if the Chief Executive Officer or any
Authorized Designee materially and unreasonably interferes with Employee’s
ability to fulfill Employee’s job duties;

(d) Employee may terminate this Agreement if Employee is reassigned to a
position with diminished responsibilities, or Employee’s job responsibilities
are materially narrowed or diminished; or

(e) Employee may terminate this Agreement if Employer materially violates this
Agreement and Employer fails to cure such violation or failure within fifteen
days after receiving written notice thereof.

Without limiting the provisions of Section 1.8 hereof, Employee agrees that
Employer can relieve Employee of Employee’s duties hereunder prior to the end of
the applicable notice period provided for in this Section, and in such event,
Employee shall not thereafter be entitled to any of the benefits or salary
described in Article III hereof. Furthermore, if the term of this Agreement
expires upon notice of non-renewal given pursuant to Section 1.2 prior to the
end of any notice period otherwise required under this Section, then the
applicable notice period required under this Section does not apply and notice
may be given at any time prior to such expiration.

 

2



--------------------------------------------------------------------------------

If Employer does not relieve Employee of Employee’s duties during any applicable
notice period under this Section, and the applicable notice period extends
beyond the expiration of the term of this Agreement pursuant to Section 1.2,
then the terms and provisions of this Agreement shall govern Employee’s
employment by Employer until the end of such notice period, and the term of this
Agreement shall be deemed automatically extended until the end of such notice
period.

Section 1.6 Termination of Agreement by Employer Without Cause. Employer has the
right to terminate this Agreement, other than “for cause,” on thirty days prior
written notice to Employee. Any termination of this Agreement by Employer other
than pursuant to the terms of Section 1.2, Section 1.3 or Section 1.4 shall be
deemed a termination pursuant to this Section, irrespective of whether the
notice required under this Section is properly given.

Section 1.7 Termination of Agreement by Employee Without Good Reason. Employee
may terminate Employee’s employment, other than for “good reason,” upon thirty
days prior written notice stating that this Agreement is terminated other than
for “good reason.” If Employee terminates Employee’s employment other than for
“good reason,” Employee agrees that Employer can relieve Employee of Employee’s
duties hereunder prior to the end of such thirty day notice period, and in such
event, Employee shall not thereafter be entitled to any of the benefits or
salary described in Article III hereof for the time period after Employer
relieved Employee of Employees’ duties.

Section 1.8 Employee’s Rights Upon Termination. Upon termination of this
Agreement, Employee shall be entitled to the following:

(a) If this Agreement is terminated pursuant to Section 1.2, Section 1.3,
Section 1.4, or Section 1.7 then Employer shall pay Employee or Employee’s
representative, as the case may be, Employee’s then-current base salary
(excluding any bonuses and non-cash benefits) through the effective date of
termination (which, in the case of Section 1.7, shall follow any portion of the
applicable notice period during which Employee has not been relieved of
Employee’s duties hereunder), and Employer shall have no further obligations
hereunder.

(b) If Employer terminates this Agreement without cause pursuant to Section 1.6,
or Employee terminates this Agreement pursuant to Section 1.5, then, in addition
to receiving Employee’s then current base salary through the effective date of
termination, Employee shall continue to receive his base salary until: (i) the
second anniversary of the effective date of such termination if such termination
occurred on or before the first anniversary of the Effective Date and (ii) the
first anniversary of the effective date of termination if such termination
occurred after the first anniversary of the Effective Date. Employee and
Employer agree that the effective date of any termination pursuant to
Section 1.5 shall be the earlier of the end of the applicable notice period, if
any, or the date on which Employer relieves Employee of Employee’s duties
hereunder. Employee and Employer agree that the effective date of any
termination pursuant to Section 1.6 hereof shall be only upon the expiration of
the thirty day notice period described in Section 1.6, regardless of whether
Employer earlier relieves Employee of Employee’s duties hereunder. As a
condition to receiving the payments provided in this Section 1.8(b), Employee
must execute a full release and waiver of all claims against Employer in a form
reasonably acceptable to Employer (excluding claims for amounts required under
this Agreement to be paid upon severance and existing indemnification
obligations to Employee).

 

3



--------------------------------------------------------------------------------

Section 1.9 Survival. Any termination of this Agreement and Employee’s
employment as a result thereof shall not release either Employer or Employee
from their respective obligations to the date of termination nor from the
provisions of this Agreement which, by necessary or reasonable implication, are
intended to apply after termination of this Agreement, including, without
limitation, the provisions of Article IV. Employee and Employer expressly agree
that the provisions of Article IV and Article V survive any termination of this
Agreement, despite any language in this Agreement to the contrary. Furthermore,
neither the termination of this Agreement nor the termination of Employee’s
employment under this Agreement shall affect, limit or modify in any manner the
existence or enforceability of any other written agreement between Employee and
Employer (including but not limited to that certain Agreement and Plan of
Merger, dated as of the date hereof, by and among Employee, Employer, and the
other parties signatory thereto (the “Merger Agreement”)), even if such other
agreements provide employment related benefits to Employee.

Section 1.10 Termination of Existing Agreements. Any previous employment
agreement between Employee on the one hand and Employer or any of Employer’s
Affiliates (as hereinafter defined) (including but not limited to Advanced
Medical Partners, Inc.) on the other hand is hereby terminated.

Section 1.11 Change of Control. As used in this Agreement, “Change of Control”
shall mean the occurrence of any of the following:

(a) Any person, entity or “group” within the meaning of § 13(d) or 14(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”) becomes the beneficial
owner (within the meaning of Rule 13d-3 promulgated under the Exchange Act) of
more than 50% of the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of the Board of Directors
of the Company (the “Board”), but only if such event results in a change in
Board composition such that the directors immediately preceding such event do
not comprise a majority of the Board following such event;

(b) a merger, reorganization or consolidation whereby Employer’s equity holders
existing immediately prior to such merger, reorganization or consolidation do
not, immediately after consummation of such reorganization, merger or
consolidation, own more than 50% of the combined voting power of the surviving
entity’s then outstanding voting securities entitled to vote generally in the
election of directors, but only if such event results in a change in Board
composition such that the directors immediately preceding such event do not
comprise a majority of the board of directors of such surviving entity following
such event;

(c) the sale of all or substantially all of Employer’s assets to an entity in
which Employer, any subsidiary of Employer, or Employer’s equity holders
existing immediately prior to such sale beneficially own less than 50% of the
combined voting power of such acquiring entity’s then outstanding voting
securities entitled to vote generally in the election of directors, but only if
such event results in a change in Board composition such that the directors
immediately preceding such event do not comprise a majority of the board of
directors of such acquiring entity following such event; or

(d) any change in the identity of directors constituting a majority of the Board
within a twenty-four month period unless the change was approved by a majority
of the Incumbent

 

4



--------------------------------------------------------------------------------

Directors, where “Incumbent Director” means a member of the Board at the
beginning of the period in question, including any director who was not a member
of the Board at the beginning of such period but was elected or nominated to the
Board by, or on the recommendation of or with the approval of, at least
two-thirds of the directors who then qualified as Incumbent Directors.]

ARTICLE II

Duties of Employee

Subject to the ultimate supervision of the Chief Executive Officer and each
Authorized Designee, Employee during the term hereof shall serve in such
capacities as may be from time to time be reasonably requested by the Chief
Executive Officer. Subject to change by the Chief Executive Officer and any
Authorized Designee, Employee shall have the responsibilities commensurate with
Employee’s title and as otherwise provided in Employer’s bylaws and other
governing documents.

During the period of employment hereunder, Employee shall devote substantially
all of Employee’s working time, attention, energies and best efforts to the
business of Employer for the profit, benefit and advantage of Employer, and
shall perform such other services as shall be designated, from time to time, by
the Chief Executive Officer or any Authorized Designee; provided, however, that
this Section shall not be construed as preventing Employee from investing
Employee’s personal assets in business ventures that do not compete with
Employer or Employer’s Affiliates or are not otherwise prohibited by this
Agreement, and spending reasonable amounts of personal time in the management
thereof. Employee shall use Employee’s best efforts to promote the interests of
Employer and Employer’s Affiliates, and to preserve their goodwill with respect
to their employees, customers, suppliers and other persons and entities having
business relations with Employer. Employee agrees to accept and hold all such
offices and/or directorships with Employer and Employer’s Affiliates as to which
Employee may, from time to time, be elected. Employee shall comply with all
applicable laws and Employer’s policies. For purposes of this Agreement,
Employer’s subsidiaries, parent companies and other affiliates are collectively
referred to as “Affiliates.” Employer agrees to provide Employee with such
facilities, employees, equipment, offices, information, data, resources and
support as is reasonably necessary or appropriate from time to time in order to
allow Employee to fulfill Employee’s job duties and responsibilities under this
Agreement.

Employee agrees to relocate to Austin, Texas on or before the first anniversary
of the Effective Date.

ARTICLE III

Salary; Expense Reimbursements

Section 3.1 Salary. As compensation for Employee’s service under and during the
term of this Agreement (or until terminated pursuant to the provisions hereof)
Employer shall pay Employee a salary of $242,000.00 per calendar year (prorated
for partial years), payable in accordance with the regular payroll practices of
Employer, as in effect from time to time. Such salary shall be subject to
withholding for the prescribed federal income tax, social security and other
items as required by law and for other items consistent with Employer’s policy
with respect to health insurance and other benefit plans for similarly situated
employees of Employer in which Employee may elect to participate.

 

5



--------------------------------------------------------------------------------

Section 3.2 Other Benefits. Without limiting the foregoing, Employee shall also
receive such vacation, sick leave, insurance and other fringe benefits as are
generally made available to other personnel of Employer in comparable positions,
with comparable service credit and with comparable duties and responsibilities.
Any benefits in excess of those granted other salaried employees of Employer
shall be subject to the prior approval of the Chief Executive Officer or any
Authorized Designee.

Section 3.3 Bonuses. Without implying any obligation on Employer ever to award a
bonus to Employee, Employee shall be eligible to participate in Employer’s
management bonus program, which such program shall be determined by the Chief
Executive Officer in his sole discretion.

Section 3.4 Expenses. Employer shall reimburse all reasonable out-of-pocket
travel and business expenses incurred by Employee in connection with the
performance of Employee’s duties pursuant to this Agreement. Employee shall
provide Employer with documentation of Employee’s expenses, in a form acceptable
to Employer and which satisfies applicable federal income tax reporting and
record keeping requirements.

Section 3.5 Benefits in Lieu of Compensation. No benefit provided to Employee
shall be deemed in lieu of salary or other compensation.

ARTICLE IV

Employee’s Restrictive Covenants

Section 4.1 Confidentiality Agreement. Employee acknowledges that Employee has
been and will continue to be exposed to confidential information and trade
secrets (“Proprietary Information”) pertaining to, or arising from, the business
of Employer and/or Employer’s Affiliates, that such Proprietary Information is
unique and valuable, and that Employer and/or Employer’s Affiliates would suffer
irreparable injury if this information were divulged to those in competition
with Employer or Employer’s Affiliates. Employer agrees to share Proprietary
Information with Employee as necessary to enable Employee to fulfill his job
duties. Therefore, Employee agrees to keep in strict secrecy and confidence,
both during and after the period of Employee’s employment, any and all
Proprietary Information that: (i) Employee acquires, or to which Employee has
access, during Employee’s employment by Employer; (ii) has not been publicly
disclosed by Employer or Employer’s Affiliates or to which the public does not
have access; and (iii) that is not required to be disclosed through legal
process. The Proprietary Information covered by this Agreement shall include,
but shall not be limited to, information relating to any inventions, processes,
software, formulae, plans, devices, compilations of information, technical data,
mailing lists, management strategies, business distribution methods, names of
suppliers (of both goods and services) and customers, names of employees and
terms of employment, arrangements entered into with suppliers and customers,
including, but not limited to, proposed expansion plans of Employer, marketing
and other business and pricing strategies, and trade secrets of Employer and/or
Employer’s Affiliates.

 

6



--------------------------------------------------------------------------------

Except with prior approval of the Chief Executive Officer or any Authorized
Designee, Employee will not, either during or after Employee’s employment with
Employer: (a) directly or indirectly disclose any Proprietary Information to any
person or entity except authorized personnel of Employer; nor (b) use
Proprietary Information in any manner other than in furtherance of the business
of Employer. Upon termination of employment, whether voluntary or involuntary,
within forty-eight hours of termination, Employee shall deliver to Employer
(without retaining copies thereof) all documents, records or other
memorializations including copies of documents, documents in electronic form,
and any notes which Employee has prepared, that contain Proprietary Information
or relate to Employer’s or Employer’s Affiliates’ business, all other tangible
Proprietary Information in Employee’s possession or control, and all of
Employer’s and the Affiliates’ credit cards, keys, equipment, vehicles, supplies
and other materials that are in Employee’s possession or under Employee’s
control.

Section 4.2 Nonsolicitation Agreement. During Employee’s employment with
Employer and until the expiration of the Non-Competition Period (as defined in
the Merger Agreement), Employee shall not, directly or indirectly, for
Employee’s own account or otherwise (i) solicit business from, divert business
from, or attempt to convert to other methods of using the same or similar
products or services as provided by Employer or Employer’s Affiliates at the
time of Employees’ termination of employment, any client, account, or location
of Employer or Employer’s Affiliates with which Employee has had any contact as
a result of Employee’s employment hereunder; or (ii) solicit for employment or
employ any employee or former employee of Employer or Employer’s Affiliates who
was employed by Employer or Employer’s Affiliates at any time during Employee’s
employment with Employer.

Section 4.3 Employer’s Right to Inventions. Employee shall promptly disclose,
grant and assign to Employer for its sole use and benefit any and all
discoveries, inventions, improvements, innovations, technical information and
suggestions (including all data and records relating thereto) that relate to
Employer’s or an Employer Affiliate’s business during the time of Employee’s
employment with Employer and were developed by Employee while in the employment
of Employer or Employer’s Affiliate and using Employer’s or an Employer
Affiliate’s property (collectively, “Know-how”) which Employee has in the past,
or may hereafter during Employee’s provision of services to Employer, discover,
invent, author, conceive, develop, originate or acquire, whether or not
patentable, copyrightable or reduced to writing. Such Know-how shall be the
exclusive property of Employer. Employee shall assist Employer, at Employer’s
expense, in obtaining, defending and enforcing Employer’s rights therein.

Section 4.4 Noncompetition. Employee acknowledges that a portion of the
consideration received by Employee under the terms of that certain Stock
Purchase Agreement, dated as of March 18, 2008, by and among Litho Management,
Inc., Employer, Advanced Medical Partners, Inc., and the stockholders of
Advanced Medical Partners, Inc. and the Proprietary Information received and to
be received by Employee is the consideration received by Employee in exchange
for Employees’ agreement to be bound by this Section 4.4. For the Noncompetition
Period (as defined below), Employee shall not:

(a) directly or indirectly, alone or as a partner, joint venturer, officer,
director, manager, member, employee, consultant, agent, or independent
contractor of, or lender to, any Person, engage in any Restricted Business (as
defined below) anywhere within the United States (provided that the passive
ownership of less than 5% of the ownership interests of an entity having a class
of securities that is traded on a national securities exchange or
over-the-counter market is not a violation of this paragraph);

 

7



--------------------------------------------------------------------------------

(b) directly or indirectly, alone or as a partner, joint venturer, officer,
director, manager, member, employee, consultant, agent, or independent
contractor of, or lender to, any Person, request or advise any patient, partner,
physician, customer or any other Person, firm, vendor, contractor, lessor,
hospital, surgery center, corporation or other entity having a business
relationship with Employer or any of its affiliates (Employer and its
affiliates, collectively, the “Affiliated Entities”), to withdraw, curtail, or
cancel its business with such Affiliated Entity or engage in any other activity
that could reasonably be expected to have a material adverse affect on the
relationship such Person has with such Affiliated Entity;

(c) directly or indirectly, alone or as a partner, joint venturer, officer,
director, manager, member, employee, consultant, agent, or independent
contractor of, or lender to, any Person, solicit business from, divert business
from, or attempt to convert to other methods of using the same or similar
products or services as provided by an Affiliated Entity, any client, account or
location of an Affiliated Entity;

(d) directly or indirectly, alone or as a partner, joint venturer, officer,
director, manager, member, employee, consultant, agent, or independent
contractor of, or lender to, any Person, divert or attempt to divert any
prospective customer, hospital, surgery center, facility, physician, or other
Person from having a business relationship with an Affiliated Entity (unless in
the best interest of such Entity to do so); or

(e) directly or indirectly, alone or as a partner, joint venturer, officer,
director, manager, member, employee, consultant, agent, or independent
contractor of, or lender to, any Person, solicit for employment, or engagement
as an independent contractor, or for any other similar purpose, any Person who
is at the time of the solicitation an employee of any Affiliated Entity, or any
entity related to any of them.

As used in this Agreement, the term “Restricted Business” means the ownership,
operation, management, promotion, lease, sublease or use of medical devices
and/or other equipment for the treatment of prostate cancer and/or renal tumors
and any other business conducted by the Affiliated Entities at the time of
termination of Employee’s employment with Employer. However, nothing in this
provision prohibits Employee from allowing such medical devices and/or equipment
to be used on Employee. Furthermore, nothing in this provision prohibits
(a) Employee from being involved in any manner with Advanced Medical Partners in
Radiation, L.L.C. (“AMPR”) or (b) AMPR from engaging in radiation therapy for
treatment of cancer.

The “Non-Competition Period” shall be the period beginning on the date hereof
and ending on the later of (i) the fifth anniversary of the Effective Date and
(ii) the second anniversary after the date of termination of Employee’s
employment with Employer.

Section 4.5 Remedies. Each of the Parties acknowledges and agrees that
Employer’s remedies at law for a breach or threatened breach of any of the
provisions of Section 4 hereof would be inadequate and, in recognition of this
fact, in the event of a breach or threatened breach by Employee of any of the
provisions of Section 4 hereof, it is agreed that, in addition to its

 

8



--------------------------------------------------------------------------------

remedies at law, Employer shall be entitled to equitable relief in the form of
specific performance, temporary restraining order, temporary or permanent
injunction or any other equitable remedy which may then be available. Nothing
herein contained shall be construed as prohibiting Employer from pursuing any
other remedies available to it for such breach or threatened breach.

It is expressly understood and agreed that although the Parties agree that the
restrictions contained in Section 4 above are reasonable in scope, duration and
territory, for the purpose of preserving the Affiliated Entities’ proprietary
rights, business value as going concerns and goodwill, if a final judicial
determination is made by a court of competent jurisdiction that the time or any
other restriction contained in Section 4 is an unenforceable restriction, the
provision containing such restriction shall not be rendered void but shall be
deemed amended to apply as to such maximum time and territory and to such other
extent as such court may judicially determine or indicate to be reasonable.

ARTICLE V

Miscellaneous

Section 5.1 Assignment. Employer may assign this Agreement to its successor or
to any Affiliate with the prior written consent of Employee, which consent will
not be unreasonably withheld. This Agreement is personal to Employee and it may
not be assigned by Employee without first obtaining the written consent of
Employer. Any assignment or delegation in violation of the foregoing shall be
null and void.

Section 5.2 Amendments. This Agreement cannot be modified or amended except by a
written agreement executed by all parties hereto.

Section 5.3 Waiver of Provisions; Remedies Cumulative. Any waiver of any term or
condition of this Agreement must be in writing, and signed by all of the parties
hereto. The waiver of any term or condition hereof shall not be construed as
either a continuing waiver with respect to the term or condition waived, or a
waiver of any other term or condition hereof. No party hereto shall by any act
(except by written instrument pursuant to this Section), delay, indulgence,
omission or otherwise be deemed to have waived any right, power, privilege or
remedy hereunder or to have acquiesced in any default in or breach of any of the
terms and conditions hereof. No failure to exercise, nor any delay in
exercising, on the part of any party hereto, any right, power, privilege or
remedy hereunder shall operate as a waiver thereof. No single or partial
exercise of any right, power, privilege or remedy hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power,
privilege or remedy. No remedy set forth in this Agreement or otherwise
conferred upon or reserved to any party shall be considered exclusive of any
other remedy available to any party, but the same shall be distinct, separate
and cumulative and may be exercised from time to time as often as occasion may
arise or as may be deemed expedient.

Section 5.4 Further Assurances. At and from time to time after the execution of
this Agreement, each party shall, at the request of another party hereto, but
without further consideration, execute and deliver such other instruments and
take such other actions as the requesting party may reasonably request in order
to more effectively evidence or consummate the transactions or activities
contemplated hereunder.

 

9



--------------------------------------------------------------------------------

Section 5.5 Entire Agreement. This Agreement and the agreements contemplated
hereby or executed in connection herewith (a) constitute the entire agreement of
the parties hereto regarding the subject matter hereof, and (b) supersede all
prior employment agreements, both written and oral, among the parties hereto, or
any of them.

Section 5.6 Severability; Illegality. In the event any state or federal laws or
regulations, now existing or enacted or promulgated after the date hereof, are
interpreted by judicial decision, a regulatory agency or legal counsel in such a
manner as to indicate that any provision hereof may be illegal, invalid or
unenforceable, such provision shall be fully severable and this Agreement shall
be construed and enforced as if such illegal, invalid or unenforceable provision
never comprised a part hereof; and the remaining provisions hereof shall remain
in full force and effect and shall not be affected by the illegal, invalid or
unenforceable provision or by its severance herefrom. Furthermore, in lieu of
such illegal, invalid or unenforceable provision, there shall be added
automatically as part of this Agreement a provision that (a) preserves the
underlying economic and financial arrangements between the parties hereto
without substantial economic detriment to any particular party and (b) is as
similar in effect to such illegal, invalid or unenforceable provision as may be
possible and be legal, valid and enforceable. No party to this Agreement shall
claim or assert illegality as a defense to the enforcement of this Agreement or
any provision hereof; instead, any such purported illegality shall be resolved
pursuant to the terms of this Section.

Section 5.7 Governing Law. This Agreement and the rights and obligations of the
parties hereto shall be governed by and construed and enforced in accordance
with the substantive laws (but not the rules governing conflicts of laws) of the
State of Texas.

Section 5.8 Language Construction. This Agreement shall be construed, in all
cases, according to its fair meaning, and without regard to the identity of the
person who drafted the various provisions contained herein. The parties
acknowledge that each party and its counsel have reviewed and revised this
Agreement and that the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation hereof. As used in this Agreement, “day” or “days” refers
to calendar days unless otherwise expressly stated in each instance. The
captions in this Agreement are for convenience of reference only and shall not
limit or otherwise affect any of the terms or provisions hereof. When the
context requires, the gender of all words used herein shall include the
masculine, feminine and neuter and the number of all words shall include the
singular and plural. Use of the words “herein”, “hereof”, “hereto”, “hereunder”
and the like in this Agreement shall be construed as references to this
Agreement as a whole and not to any particular Article, Section or provision of
this Agreement, unless otherwise expressly noted.

Section 5.9 Section Headings. The section headings in this Agreement are for
convenience and reference only and shall not be used to interpret or construe
its provisions.

Section 5.10 Parties in Interest. All of the terms and provisions of this
Agreement shall be binding upon and inure to the benefit of and be enforceable
by the respective heirs, personal representatives, successors or permitted
assigns of the parties hereto. Nothing in this Agreement, express or implied, is
intended to confer upon any other person or entity, other than the parties
hereto and their respective heirs, personal representatives, successors and
permitted assigns, any rights or remedies under or by reason of this Agreement.

 

10



--------------------------------------------------------------------------------

Section 5.11 Notice. Whenever this Agreement requires or permits any notice,
request, or demand from one party to another, the notice, request, or demand
must be in writing to be effective and shall be deemed to be delivered and
received (a) if personally delivered or if delivered by facsimile or courier
service, when actually received by the party to whom notice is sent or (b) if
delivered by mail (whether actually received or not), at the close of business
on the third business day next following the day when placed in the mail,
postage prepaid, certified or registered, addressed to the appropriate party or
parties, at the address of such party set forth below (or at such other address
as such party may designate by written notice to all other parties in accordance
herewith):

 

If to Employer:

   HealthTronics, Inc.    1301 Capital of Texas Hwy, Suite B - 200    Austin, TX
78746    Attention: Chief Executive Officer    Facsimile Transmission: (512)
439-8303

If to Employee:

   Robert A. Yonke    Advanced Medical Partners, Inc.    320 Westway Place,
Suite 546    Arlington, Texas 76018    Facsimile Transmission: (817) 465-3989

Section 5.12 Arbitration; Attorneys’ Fees. Employer and Employee agree as
follows:

(A) IN GENERAL. ANY CLAIM OR CONTROVERSY ARISING OUT OF OR RELATING TO THIS
AGREEMENT, OR ANY BREACH OF THIS AGREEMENT, OTHER THAN AN ACTION TO ENFORCE THE
PROVISIONS OF ARTICLE IV, SHALL BE SETTLED BY FINAL AND BINDING ARBITRATION IN
THE CITY OF AUSTIN, TEXAS, IN ACCORDANCE WITH THE COMMERCIAL ARBITRATION RULES
OF THE AMERICAN ARBITRATION ASSOCIATION IN EFFECT ON THE DATE THE CLAIM OR
CONTROVERSY ARISES.

(B) PROCEDURE. ALL CLAIMS OR CONTROVERSIES SUBJECT TO ARBITRATION UNDER THIS
AGREEMENT SHALL BE SUBMITTED TO AN ARBITRATION HEARING WITHIN THIRTY DAYS AFTER
WRITTEN NOTICE OF THE CLAIM OR CONTROVERSY IS FIRST COMMUNICATED TO EITHER
PARTY. ALL CLAIMS OR CONTROVERSIES SHALL BE RESOLVED BY A PANEL OF THREE
ARBITRATORS SELECTED IN ACCORDANCE WITH THE APPLICABLE COMMERCIAL ARBITRATION
RULES. THE ARBITRATORS SHALL ISSUE A WRITTEN DECISION WITH RESPECT TO ALL CLAIMS
OR CONTROVERSIES SUBMITTED UNDER THIS SECTION WITHIN THIRTY DAYS AFTER THE
COMPLETION OF THE ARBITRATION HEARING. THE PARTIES ARE ENTITLED TO BE
REPRESENTED BY LEGAL COUNSEL AT ANY ARBITRATION HEARING, AND EACH PARTY SHALL BE
RESPONSIBLE FOR ITS OWN ATTORNEYS’ FEES. EXCEPT FOR ATTORNEYS’ FEES AND RELATED
DISBURSEMENTS, THE PARTIES AGREE TO EQUALLY SPLIT THE ACTUAL DIRECT COSTS OF THE
ARBITRATION PROCEEDING. THE ARBITRATORS SHALL NOT AWARD PUNITIVE OR EXEMPLARY
DAMAGES.

(C) ENFORCEMENT. THE PARTIES AGREE THAT EITHER PARTY MAY SPECIFICALLY ENFORCE
THIS SECTION, AND SUBMISSION TO ARBITRATION MAY BE COMPELLED BY ANY COURT OF
COMPETENT JURISDICTION. THE PARTIES FURTHER ACKNOWLEDGE AND AGREE THAT THE
DECISION OF THE ARBITRATORS MAY BE SPECIFICALLY ENFORCED BY EITHER PARTY IN ANY
COURT OF COMPETENT JURISDICTION.

 

11



--------------------------------------------------------------------------------

Section 5.13 Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument.

[Signature page follows]

 

12



--------------------------------------------------------------------------------

SIGNATURE PAGE TO


EMPLOYMENT AGREEMENT

EXECUTED by Employer and Employee to be effective for all purposes as of the
Effective Date provided above.

 

EMPLOYER:       HealthTronics, Inc.       /s/ Ross A. Goolsby       Name: Ross
A. Goolsby       Title: Senior Vice President and Chief Financial Officer
EMPLOYEE:           /s/ Robert A. Yonke       Name: Robert A. Yonke

 

A-1